Citation Nr: 0015697	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hypertension, currently rated as 10 percent 
disabling.

2.  Entitlement to a temporary total rating for a period of 
hospitalization from August 26, 1993, to September 15, 1993, 
under 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied an increased disability 
rating for service-connected hypertension, currently rated as 
10 percent disabling, and denied a temporary total rating for 
a period of hospitalization from August 26, 1993, to 
September 15, 1993, under 38 C.F.R. § 4.29.

A hearing was held on October 21, 1999, in Montgomery, 
Alabama, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999) 
and who is rendering the determination in this case.


FINDINGS OF FACT

1.  Service-connected hypertension is manifested by 
occasional diastolic pressure readings more than 100 since 
1992 and the rest less than 100; by systolic pressure 
readings less than 168; and evidence that continuous 
medication is required for control.

2.  The veteran was treated for service-connected 
hypertension in a VA medical center (VAMC) for 20 days from 
August 26, 1993, to September 15, 1993.

3.  On September 15, 1993, the veteran was transferred to 
another VAMC where he was treated for service-connected 
hypertension and discharged the next day, September 16, 1993.

4.  The entire period of hospitalization at the two VAMCs 
from August 26, 1993, to September 15, 1993, was for 21 days, 
and therefore it did not constitute a period of 
hospitalization "in excess of 21 days".


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997 & 1999).

2.  The criteria for a temporary total rating for a period of 
hospitalization from August 26, 1993, to September 15, 1993, 
under 38 C.F.R. § 4.29 have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating For Service-Connected Hypertension.

Preliminary Matters.

Service connection for hypertension was granted in June 1992 
and assigned a 10 percent disability rating.  In September 
1993, the RO received a statement from the veteran requesting 
an increased disability rating for service-connected 
hypertension.  This request constituted a well grounded claim 
for an increased rating.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (holding that, where a veteran asserted 
that his condition had worsened since the last time his claim 
for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
The veteran subsequently perfected an appeal to the Board of 
the denial of the claim for an increased rating for 
service-connected hypertension.  The veteran testified at a 
hearing before the Board in October 1999.

In April 2000, while the claim for an increased rating was 
pending on appeal at the Board, the Board received a 
facsimile copy of a list of prescription drugs that have been 
prescribed for the veteran, namely, Lisinopril, 
hydrochlorothiazide, and diltiazem (Tiazac).  The veteran 
circled "Lisinopril" on this list.  On the fax transmittal 
cover sheet, the veteran requested that this additional 
medical evidence be considered with regard to the claim for 
an increased rating for service-connected hypertension.  The 
veteran did not waive his right to have the RO consider this 
additional evidence in the first instance under 38 C.F.R. 
§ 20.1304(c).

Section 20.1304(c) provides in pertinent part,

Any pertinent evidence submitted by the 
appellant or representative . . . must be 
referred to the [RO] for review and 
preparation of a Supplemental Statement 
of the Case unless this procedural right 
is waived by the appellant or 
representative . . . .

38 C.F.R. § 20.1304(c) (1999).

In this regard, the Board recognizes that all three of the 
drugs on the list submitted by the veteran are prescribed to 
treat hypertension.  However, this list is not "pertinent" 
evidence to the claim for an increased rating for 
hypertension because the veteran has already been assigned a 
10 percent rating for hypertension and the criteria for a 10 
percent rating for hypertension in the VA Schedule for Rating 
Disabilities contemplate that continuous anti-hypertensive 
medication is required for control of hypertension.  
Moreover, although the rating criteria governing the 
evaluation of hypertension were revised during the course of 
this appeal period, both the old and the new criteria 
contemplate the required use of medication for control of 
hypertension at the 10 percent level.  Compare 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 2 (1997) with 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).  Therefore, in 
appealing the denial of an increased rating in excess of 10 
percent, issues regarding medication are not in dispute and 
are irrelevant to the claim.  Accordingly, the Board 
concludes that the list of anti-hypertensive medications 
submitted to the Board in April 2000 is not "pertinent" 
evidence to this appeal, and remand for the RO's review of 
this evidence in the first instance is not warranted because 
the law does not require a useless act.  See Winters v. West, 
12 Vet. App. 203, 207 (1999) (en banc) (noting that "the law 
does not require a useless act"); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

Concerning the rating criteria governing the evaluation of 
hypertension having been revised during the course of this 
appeal period, the Board notes that the veteran received 
notice of both the old and the new criteria prior to the case 
being sent to the Board.  The old criteria were set forth 
November 1996 statement of the case and the revised criteria 
in April and May 1999 supplemental statements of the case. 
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements of notice of all applicable 
laws and regulation have been met with regard to both the old 
and the new rating criteria.  VAOPGCPREC 11-97 at 3-4 (Mar. 
25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Merits Of The Claim.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the service-connected hypertension is evaluated 
under Diagnostic Code 7101 of the VA Schedule for Rating 
Disabilities.  The criteria prior to the revisions effective 
in 1998 provided that a 10 percent evaluation required 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation required diastolic blood pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was warranted for diastolic blood pressure 
of predominantly 120 or more with moderately severe symptoms, 
and a 60 percent evaluation was warranted for diastolic blood 
pressure of predominantly 130 or more with severe symptoms.  
Note 1 following the criteria stated that for the 40 and 60 
percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Note 2 
provided that when continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

The revised criteria provide a 10 percent rating for 
diastolic pressure predominantly 100 or more, or; systolic  
10  pressure predominantly 160 or more, or; minimum 
evaluation  for an individual with a history of diastolic 
pressure  predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is provided 
for diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  A 40 percent 
rating may be assigned for diastolic pressure predominantly 
120 or more.  A 60 percent rating may be assigned for 
diastolic pressure predominantly 130 or more.  Note 1, 
following the criteria, provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days, and 
that, for purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note 2 instructs the adjudicator to evaluate hypertension due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, as part of the condition causing 
it rather than by a separate evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

In this case, there is medical evidence of blood pressure 
readings taken from 1992 to 1999.  They have been recorded in 
VA Compensation and Pension examination reports (VAE), VA 
outpatient treatment records (OPTR), VA hospital reports 
(VAMC), and private medical evidence from Ruth L. 
Miller-Frost, M.D. (PRIV), and include the following 
readings:

March 1992 VAE:  152/98;
March 27, 1992, OPTR:  148/94;
October 16, 1992, OPTR:  130/93;
December 15, 1992, OPTR:  134/86;
February 24, 1993, OPTR:  151/97;
May 5, 1993, OPTR:  140/90;
May 19, 1993, OPTR:  118/72;
May 25, 1993, OPTR:  130/84;
June 1, 1993, OPTR:  122/90;
June 2, 1993, OPTR:  168/104, 160/88;
June 3, 1993, OPTR:  117-168/84-110;
June 8, 1993, OPTR:  142/92;
June 22, 1993, OPTR:  144/98;
August-September 1993 VAMC:  Normal systolic/100-104;
	August 25, 1993, VAMC:  144/91;
	August 26, 1993, VAMC:  146/94;
	August 30, 1993, VAMC:  148/103;
	September 1, 1993, VAMC:  138/100;
	September 3, 1993, VAMC:  128/100;
	September 5, 1993, VAMC:  168/118;
	September 10, 1993, VAMC:  128/84;
January 14, 1994, OPTR:  127/75;
February 16, 1994, OPTR:  133/87;
June 13, 1994, OPTR:  144/92;
September 1, 1994, OPTR:  117/86;
October 3, 1994, OPTR:  130/88
November 1994 VAE:  120/84;
August 20, 1998, OPTR:  143/98;
May 13, 1998, OPTR:  146/100;
October 1998, PRIV:  130/80;
December 1998, PRIV:  118/72;
December 23, 1998, OPTR:  159/114;
February 17, 1999, OPTR:  126/80;
March 1999 VAE:  154/89 sitting; 163/103 standing; 158/92 
lying
September 1993 VAMC:  130-160/80-105, 150/90;

Because only one of these many readings shows a diastolic 
pressure of 110 and none show more than 110, the Board 
concludes that the veteran does not have hypertension in 
which the diastolic pressure is predominantly 110 or more.  
Moreover, the systolic pressure is never shown to be 200, the 
highest readings being 168, and therefore, the Board 
concludes that the hypertension is not manifested by systolic 
pressure predominantly 200 or more.  Therefore, the Board 
finds that the service-connected hypertension in this case is 
manifested by occasional diastolic pressure readings more 
than 100 since 1992 and the rest less than 100; by systolic 
pressure readings less than 168; and evidence that continuous 
medication is required for control.  Accordingly, the Board 
concludes that the criteria for a disability rating in excess 
of 10 percent for service-connected hypertension have not 
been met and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997 & 1999).

Temporary Total Rating.

Section 4.29 of VA regulations provides in pertinent part,

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established that a service-connected 
disability has required hospital 
treatment in a Department of Veterans 
Affairs or an approved hospital for a 
period in excess of 21 days or hospital 
observation at Department of Veterans 
Affairs expense for a service-connected 
disability for a period in excess of 21 
days.

38 C.F.R. § 4.29.

In this case, the evidence in the claims file shows that the 
veteran was treated for service-connected hypertension in a 
VAMC for 20 days from August 26, 1993, to September 15, 1993.  
On September 15, 1993, the veteran was transferred to another 
VAMC where he was treated for service-connected hypertension 
and discharged the next day, September 16, 1993.  The entire 
period of hospitalization at the two VAMCs from August 26, 
1993, to September 15, 1993, was for 21 days, and therefore 
it did not constitute a period of hospitalization "in excess 
of 21 days".  Accordingly, the Board concludes that the 
criteria for a temporary total rating for a period of 
hospitalization from August 26, 1993, to September 15, 1993, 
under 38 C.F.R. § 4.29 have not been met and the claim must 
be denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.29 
(1999).


ORDER

An increased disability rating for service-connected 
hypertension is denied.

A temporary total rating for a period of hospitalization from 
August 26, 1993, to September 15, 1993, under 38 C.F.R. 
§ 4.29 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


